 STEVENS CREEK CHRYSLER JEEP DODGE
 357 NLRB No. 57 
633
Stevens Creek Chrysler Jeep Dodge, Inc. 
and
 Ma-
chinists District Lodge 190, Machinists Automo-
tive Local 1101, International Association of 
Machinists and Aerospace Workers, AFLŒCIO.  
Cases 20ŒCAŒ033367, 20ŒCAŒ033562, 20ŒCAŒ
033603, and 20ŒCAŒ033655 
August 25, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On July 1, 2008, Administrative Law Judge Jay R. 
Pollack issued a decision in 
this case, finding that the 
Respondent committed multiple violations of Section 
8(a)(1) of the Act during a union organizational cam-
paign among its automotive technicians.  The judge also 

dismissed several 8(a)(1) complaint allegations, an 
8(a)(3) refusal-to-hire allegation, and an 8(a)(3) dis-
charge allegation. 
On April 20, 2009, the two sitting members of the Na-
tional Labor Relations Board issued a Decision and Or-
der Remanding, which adopted the  8(a)(1) violations 

found by the judge, as well as his dismissal of other 
8(a)(1) allegations and the 8(a)(3) refusal-to-hire allega-
tion.
1  In section 1 of its Decision, the Board found addi-
tional 8(a)(1) violations that had been alleged in the 
complaint but were not addressed by the judge, and in 
section 2 the Board remanded to the judge for further 

consideration certain other 8(a)(1) allegations that he had 
failed to address.  The Board in section 2 also remanded 
to the judge for further consideration his finding that the 

Respondent did not violate Section 8(a)(3) by discharg-
ing employee Patrick Rocha.  Finally, in light of the ad-
ditional violations found by the Board and any further 
violations the judge might find on remand, the Board 
instructed the judge to
 reconsider whether a 
Gissel2 bar-
gaining order, which he had denied in his initial decision, 
was appropriate.  353 NLRB at 1298Œ1299.  If so, the 
judge was directed to recons
ider several 8(a)(5) allega-
tions that he had dismissed, which were dependent on the 
issuance of a 
Gissel bargaining order.  Id. at 1299 fn. 18. 
On July 29, 2009, the judg
e issued the attached sup-
plemental decision finding additional violations of Sec-
tion 8(a)(1).  The judge reaffirmed his dismissal of the 
allegation that Patrick Rocha was discharged in violation 

of Section 8(a)(3), his denial of a 
Gissel bargaining or-
                                                 1 Stevens Creek Chrysler Jeep Dodge (ﬁStevens Iﬂ)
, 353 NLRB 
1294.  The Board adopted the judge™s 8(a)(1) findings to which excep-
tions were filed. There were severa
l other 8(a)(1) violations found by 
the judge to which no exceptions were filed.  See fns. 3 and 8 of 
Ste-vens I, 353 NLRB at 1294Œ1295. 
2 NLRB v. Gissel Packing Co.,
 395 U.S. 575 (1969). 
der, and his dismissal of the 8(a)(5) allegations that were 
dependent on that order.  The General Counsel and 
Charging Party Unions filed exceptions and supporting 
briefs to the supplemental decision, and the Respondent 

filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has carefully considered the judge™s initial 
decision and the record in 
light of the exceptions and 
briefs pertaining to that decision, and has decided to af-

firm the judge™s rulings, findings, and conclusions and to 
adopt his recommended Order to the extent and for the 
reasons stated in 
Stevens
 I, which is incorporated herein 
by reference.  See, e.g., 
Turtle Bay Resorts
, 355 NLRB 
706 (2010).  The Board also affirms the remand order 

contained in 
Stevens I
 for the reasons stated therein. 
The Board has also considered the judge™s supple-
mental decision and the record in light of the exceptions 

and briefs and has decided to affirm the judge™s rulings, 
findings, and conclusions except as specifically set forth 
below, and to adopt the recommended Order as modified 

and set forth in full below.
3 We adopt the judge™s supplemental findings on remand 
that the Respondent violated Section 8(a)(1) of the Act 

by interrogating Patrick Rocha during his hiring inter-
view as to whether Rocha was a union member, and by 
threatening employee Alque Ba
ybayan that Baybayan™s 
wage rate would decrease if employees selected the Un-
ion as their bargaining representative.
4  For the reasons 
set forth by the judge in hi
s supplemental decision, we 
agree that the Respondent did 
not violate Section 8(a)(1) by threatening employees w
ith plant closure during a 
May 11, 2007 shop meeting. 
Contrary to the judge, however, we find that the Re-
spondent™s discharge of Patrick Rocha violated Section 

8(a)(3) and (1).  Further, based on this 8(a)(3) finding, 
                                                 3 In addition to ordering the trad
itional posting of the Board™s reme-
dial notice in all places where noti
ces to employees are customarily 
posted, the judge ordered in his supplemental decision that the notice be 

posted electronically on the Responde
nt™s internet/intranet site. 
On May 13, 2010, the Board issued a notice and invitation to file 
briefs to the parties and interested 
amici in this case and several other 
cases regarding whether Board-ordered remedial notices should be 
posted electronically.  The Charging Party Unions filed a brief. 
Subsequently, in 
J. Picini Flooring
, 356 NLRB 11 (2010), the Board 
held that respondents are required to post notices electronically if they 
regularly communicate with their employees or members by such 
means.  Accordingly, we shall incl
ude this remedial provision in the 
modified Order.  We shall also su
bstitute a new notice that conforms 
with the violations set forth in the Order as modified. 
The Charging Parties have requested a public reading of the Board™s 
notice.  We deny this request, finding that the remedies we are ordering 
are sufficient to effectuate the policies of the Act. 
4 No exceptions were filed to these findings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 634 
the additional 8(a)(1) violations found by the judge on 
remand, and the violations found in 
Stevens I
, we con-
clude that a 
Gissel
 bargaining order is necessary to rem-
edy the Respondent™s unlawful conduct.  Finally, in light 

of the 
Gissel bargaining obligation, we find that the Re-
spondent violated Section 8(a)(5) and (1) of the Act by 
unilaterally eliminating the position of a unit employee 

and by refusing to provide the Union with requested in-
formation necessary to prepar
e for collective bargaining. 
I.  THE DISCHARGE OF PATRICK ROCHA
 As set forth more fully in 
Stevens I
, the Respondent is 
an automobile dealership th
at commenced operations in 
December 2006.  Rocha was among the initial group of 
automotive technicians the 
Respondent hired.  Rocha 
was interviewed by the Resp
ondent™s parts and service 
director, Chris Nickerson, 
who recognized Rocha from 
their employment at another area dealership and asked 
him whether he was a still a union member.
5 Soon after the Respondent ope
ned, the technicians be-
gan a union organizing campa
ign that culminated with 
the filing of an election petition on May 16, 2007.
6  The 
Respondent learned of the organizing activity on March 
2, after a group of technician
s, including Rocha, returned 
to work after a lunchtime meeting with a union repre-

sentative at a local restaurant. 
Later on March 2, Service Manager James Garcia sep-
arately summoned several technicians to his office and 

asked whether they had attended the luncheon and signed 
authorization cards.  During his office interrogation of 
employee Michael Lane, Garcia uttered several threats, 

one of which pertained to Rocha.  Garcia told Lane that 
if he found out employees, and Rocha in particular, had 
organized the March 2 union luncheon, he would ﬁblow 
them out.ﬂ
7  For the reasons explained below, we find 
that Garcia carried out this 
threat by discharging Rocha 
on March 6. 
As discussed in 
Stevens I, the judge found that the 
General Counsel satisfied his initial burden under 
Wright Line8 of showing that Rocha™s discharge was unlawfully 
motivated.  He found that the Respondent knew that Ro-
cha had engaged in union activity by attending the March 

2 meeting, and was motivated by union animus in dis-
charging Rocha, as evidenced 
by Garcia™s threat to ﬁblow 
                                                 5 As referenced above, there are no exceptions to the  judge™s finding 
in his supplemental decision that 
Nickerson™s question about Rocha™s 
union membership violated Sec. 8(a)(1). 
6 All dates are in 2007, unless otherwise indicated. 
7 In 
Stevens I, there were no exceptions to the judge™s findings that 
Garcia™s March 2 interrogations and threats violated Sec. 8(a)(1).  See 
353 NLRB at 1294Œ1295 and fn. 8. 
8 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
[him] outﬂ if he discovered Rocha had organized that 
meeting.  353 NLRB at 1297.  The judge further found, 
however, that the Respond
ent successfully met its 
Wright
 Line rebuttal burden by showing that it would have dis-
charged Rocha regardless of his union activities.  Specif-
ically, the judge found that soon after Rocha was hired, 
he exhibited attendance problems by leaving work early 

and taking extended lunches, which resulted in his con-
tinued failure to work a required 40-hour week.  The 
judge further found that, after several documented coun-

seling sessions in February about this behavior and Ro-
cha™s low productivity, followed by a final warning is-
sued to him on February 26, the Respondent decided on 
February 27 to discharge him but delayed implementing 
that decision until March 6.  The judge concluded, there-

fore, that Rocha was lawfully discharged for ﬁattendance 
and productivity issuesﬂ rather than for union activities. 
In 
Stevens I
, adopted by reference here, the Board 
found that the judge™s analysis of the 
Wright Line
 de-
fense was deficient in several significant respects.  The 
Board observed that the judg
e™s findings rested almost 
entirely on the testimony of 
the Respondent™s officials, mainly Garcia, without any discussion or apparent con-
sideration of countervailing evidence.  353 NLRB at 

1297.  First, the Board referenced the unaddressed testi-
mony of Rocha suggesting that the Respondent contrib-
uted to his attendance and productivity problems by fail-

ing to assign him a sufficient number of repair orders on 
a daily basis, that Rocha complained to Garcia about this 
lack of work, that Garc
ia acknowledged those com-
plaints, and that Rocha™s early departures were approved.  
Id.  Second, the Board noted that the judge failed to ad-
dress Rocha™s testimony that Garcia never counseled him 
or issued him a final warning on February 26.  Id. at 
1298.  Third, the Board cited written statements by the 

Respondent™s owner and its legal counsel, omitted from 
the judge™s analysis, indicating that the decision to dis-
charge Rocha was made on March 5 or 6, 
after
 the Re-
spondent learned of his March 2 union activity.  Id.  Fi-
nally, the Board noted that the judge™s finding that the 
Respondent decided to termin
ate Rocha on February 27 
was at odds with Garcia™s 
statement to employee Lane 
on March 2 that he ﬁ
would
 blow [Rocha] outﬂ (emphasis 
added) if Garcia discovered that it was Rocha who had 

organized the March 2 union meeting.
9 Accordingly, without passing on the merits of the 
8(a)(3) discharge allegation or the ultimate validity of the 
                                                 9 In light of the judge™s finding that the Respondent™s decision to 
discharge Rocha predated its disc
overy of his union activities, the 
Board also noted that it did not understand the basis for the judge™s 
finding that the General Counsel had established his initial 
Wright Line
 case.  Id. at 1298 fn. 16. 
 STEVENS CREEK CHRYSLER JEEP DODGE
 635
judge™s prior findings, the Board remanded the issue to 
the judge for further analysis
.  The Board instructed the 
judge to make explicit and reasoned credibility determi-
nations resolving the discrepant testimony of Rocha and 

the Respondent™s witnesses concerning whether Rocha 
had ever been counseled, was given a final warning on 
February 26, complained about a lack of work, and left 

work early only when he had no work.  The Board also 
directed the judge to reconsider his finding that the Re-
spondent decided on February 27 to discharge Rocha, in 

light of written statements and Garcia™s March 2 threat 
suggesting a later date. 
In his supplemental decision on remand, the judge 
tersely affirmed his dismissal of the discharge allegation, 
including his finding that the Respondent decided to dis-

charge Rocha before March 2.  With respect to the date 
of the discharge decision, the 
judge™s analysis, in its en-
tirety, consisted of the following: 
While in defending the case in the investigation, Re-
spondent relied on conduct of Rocha after [the] deci-
sion to discharge him, I do not find that such statements 

contradict the finding that the decision to discharge Ro-
cha occurred before the knowledge of his union activi-
ties.  The testimony of Garcia and the documentary ev-

idence convinces me that the decision to discharge Ro-
cha was made prior to the Union meeting of March 2.  I 
adhere to my conclusion that the discharge of Rocha 

did not violate the Act.  While Respondent did unlaw-
fully threaten to blow Rocha out of the water, I find 
that the statement was made under circumstances 

where Rocha was going to be discharged in any event. 
This analysis fails to respond to the detailed instruc-
tions in 
Stevens I.  Further, having independently evalu-
ated the record evidence, we 
find, contrary to the judge, 
that the Respondent decided to discharge Rocha after, 

not before, it learned of his March 2 union activities.  
This finding, as explained more fully below, is fatal to 
the Respondent™s 
Wright Line
 defense and establishes 
that Rocha™s discharge violated Section 8(a)(3). 
As the Board discussed in 
Stevens I
 (353 NLRB at 
1298), the date when the Respondent decided to dis-

charge Rocha is ﬁcriticalﬂ to determining, under 
Wright Line, whether his discharge was unlawfully motivated by 
the Respondent™s animus against his union activities.  If, 

as the judge found, the decision was made on February 
27, the discharge could not have been unlawfully moti-
vated by Rocha™s union activities, which the Respondent 

did not learn of until March 2. 
As set forth above, the judge cited two evidentiary ba-
ses in his Supplemental DecisionŠthe ﬁtestimony of 

Garciaﬂ and unspecified ﬁd
ocumentary evidenceﬂŠthat 
ﬁconvince[d] him th
at the Respondent decided before 
March 2 to discharge Rocha.ﬂ  We find that Garcia™s 
testimony is the only evidence that supports the judge™s 
decision, and we reject that testimony.
 Garcia testified that, based on a final warning given to 
Rocha on February 26 and Rocha™s late arrival to work 
on February 27, he decided that day, with the approval of 
the Respondent™s owner, Mathew Zaheri, to discharge 

Rocha.  Garcia testified further that he intended to im-
plement the decision on March 2 (a Friday), but delayed 
the termination until the follo
wing week because he had 
to attend to a Chrysler factory representative who visited 
the dealership unexpectedly on March 2 to discuss war-
ranty claims.  Although the judge did not explicitly credit 
this testimony, he must have implicitly credited it in or-
der to find that the Respondent decided before March 2 

to discharge Rocha, because no other evidence exists to 
support that finding. 
It is well settled that the ﬁBoard is reluctant to overturn 
the credibility findings of an Administrative Law Judge,ﬂ 
Bralco Metals, Inc.
, 227 NLRB 973, 973 (1977), and 
ﬁonly in rare casesﬂ will it do so.  
E.S. Sutton Realty Co.
, 336 NLRB 405, 405 fn. 2 (2001).  This is particularly 
true when credibility findings are based on a judge™s as-
sessment of the demeanor of a witness.  
V & W Castings
, 231 NLRB 912, 913 (1977).  However, the ﬁBoard has 
consistently held that ‚where credibility resolutions are 
not based primarily upon demeanor . . . the Board itself 

may proceed to an independent evaluation of credibil-
ity.™ﬂ  J. N. Ceazan Co.
, 246 NLRB 637, 638 fn. 6 (1979) 
(quoting 
Electrical Workers Local 38
, 221 NLRB 1073, 
1074 (1975)).  Further, even demeanor based credibility 
findings are not dispositive when the testimony is incon-
sistent with ﬁthe weight of 
the evidence, established or 
admitted facts, inherent probabilities, and reasonable 
inferences drawn from the record as a whole.ﬂ  
E.S. Sut-
ton Realty
, supra at 407 fn. 9 (quoting 
Humes Electric, Inc., 263 NLRB 1238 (1982)). 
Applying these principles, we
 find that the judge™s 
credibility finding with respect to Garcia™s testimony 
must be reversed.  First, that credibility finding does not 
appear to be primarily based on demeanor.  The judge 

gave no indication, in either of his decisions, that he re-
lied on Garcia™s demeanor in crediting his testimony.  
Although the judge generally referenced demeanor,
10 he 
did not specifically refer to Garcia™s demeanor or that of 
any other witness.  See 
El Rancho Market
, 235 NLRB 
468, 470 (1978) (reversing judge™s credibility findings 

where, although the judge generally referred to demean-
or, it did ﬁnot appear that . . . [the findings] were based 
                                                 10 See 
Stevens I, 353 NLRB at 1300 fn. 2, and fn. 1 of the judge™s 
supplemental decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 636 
on his observations of the witnesses™ testimonial de-
meanorﬂ).  Further, by simply citing the ﬁtestimony of 
Garciaﬂ in conclusory terms, without any supporting ba-
sis for his finding that the discharge decision predated 

March 2, the judge disregarded the Board™s instructions 
on remand to reanalyze Rocha™s discharge by making 
clear credibility determinations and explaining the basis 

for those determinations.  
Stevens I
, 353 NLRB at 1298Œ
1299.  Because the judge fa
iled to heed those instruc-
tions, we are unable to determine the basis on which 

Garcia was credited.  Because we cannot conclude that 
the judge credited Garcia primarily based on demeanor, 
we have ﬁproceed[ed] with an independent evaluationﬂ of 
the record de novo.  
Canteen Corp.
, 202 NLRB 767, 769 
(1973); see also 
El Rancho Market
, supra  at 470.  Hav-
ing done so, we find that the weight of the record evi-
dence shows, contrary to Garc
ia™s assertion, that the Re-
spondent decided to discharge Rocha after March 2. 
The fact of a post-March 2 discharge decision is estab-
lished most clearly by the written statements, mentioned 
above, of the Respondent™s owner and its legal counsel 

during the investigatory stag
e of the proceeding.  Owner 
Mathew Zaheri stated that Ro
cha arrived late to work on 
February 27, left early on March 1 and 2, and ﬁ[o]n the 

following Monday, 3/5 he did not come in or call and the 
decision to terminate him was madeﬂ (GC Exh. 38) (em-
phasis added).  Similarly, in a precomplaint position 

statement submitted to the investigating Board agent, the 
Respondent™s attorney summar
ized the February coun-
seling sessions with Rocha regarding his work perfor-

mance and attendance, and c
oncluded that ﬁ[n]o correc-
tion of the problems was evident on March 6, 2007, in-
cluding an early departure.
  Accordingly, Rocha was 
terminated on March 6, 2007ﬂ (GC Exh. 34). 
In his supplemental decision
, the judge concluded that 
these two statements did not ﬁcontradictﬂ his initial deci-
sion and that he remained ﬁconvince[d]ﬂ by the ﬁdocu-
mentary evidenceﬂ that the 
Respondent decided before 
March 2 to discharge Rocha.  We cannot discern the ba-
sis for this conclusion.  Zaheri™s statement and the attor-
ney™s position statement constitute the only documentary 

record evidence addressing 
the date on which the Re-
spondent decided to discharg
e Rocha, and neither state-
ment supports the judge™s finding that the decision pre-

dated March 2.  To the contrary, both statements explicit-
ly contradict that conclusion, stating plainly that the de-
cision was made either on March 5, according to Zaheri, 

or March 6, according to the Respondent™s attorney. 
That the discharge decisi
on was not made before 
March 2 is further supported by Garcia™s March 2 state-

ment to Lane after learning of the employees™ lunchtime 
union meeting.  Garcia threatened Lane that he ﬁwould 
blow [Rocha] outﬂ if he found that Rocha had organized 
the meeting.  In response to the Board™s observation in 
its remand decision that the conditional language of this 
threat appeared ﬁat oddsﬂ wi
th a February 27 discharge 
decision (353 NLRB at 1298),
 the judge stated in his 
Supplemental Decision that 
the ﬁblow outﬂ threat was 
made ﬁunder circumstances 
where Rocha was going to 
be discharged in any event.ﬂ  We think Garcia™s threat 
demonstrates precisely the op
posite:  that the discharge 
decision had not been made as of the March 2 union 

meeting and would not have been made had Garcia de-
termined that someone besides Rocha had organized the 
meeting. 
Additional record evidence (and the absence of certain 
evidence), not addressed by th
e judge, also undermines 
his finding of a February 27 discharge decision.  First, 
Zaheri™s written statement cites, as reasons for Rocha™s 
discharge, his early departure on March 2 and his no 

show on March 5.  However, these actions would have 
been irrelevant had the Respondent decided before 
March 2 to discharge him.  Second, as to Garcia™s claim 

that he was prevented from
 executing the February 27 
discharge decision on March 2 due to an unexpected visit 
by a Chrysler representative,
 the Respondent provided no 
evidence documenting this visit, and Garcia was equivo-
cal regarding the visit™s duration, testifying first that it 
lasted ﬁmost of the morningﬂ but later describing the visit 

as lasting the ﬁmorning and most of the afternoon, okay, 
early afternoonﬂ (Tr. 1060).  Moreover, however long the 
visit may have lasted, it did not prevent Garcia from in-

dividually interrogating several employees concerning 
their lunch with the union representative.  Thus, even if 
we assume that the visit took place as claimed, the Re-
spondent has not established convincingly that the 
Chrysler representative™s visit left Garcia no time to 

summon Rocha and hand him his termination check.  
Finally, it is noteworthy that no termination check was 
prepared on March 2, Garcia™s purported planned date 
for Rocha™s discharge.  Instead, the check was drafted on 
March 5, further suggesting that the discharge decision 
was not made until after the Respondent had learned of 

the Union meeting, unlawfully interrogated employees, 
and threatened to retaliate against Rocha. 
Accordingly, we reject Garcia™s testimony that the Re-
spondent decided on February 27 to discharge Rocha and 
find, instead, that the decision was made on March 5 or 
6, as clearly indicated by all the evidence discussed 

above. In light of this finding, we further find that the Re-
spondent has failed to establish its defense under 
Wright 
Line that it discharged Rocha for reasons other than his 
protected union activities on March 2.  As discussed in 
 STEVENS CREEK CHRYSLER JEEP DODGE
 637
Stevens I (353 NLRB at 1298), the Respondent™s defense 
rested ﬁcritical[ly]ﬂ on Garcia™s
 testimony that the deci-
sion to discharge Rocha was made before he engaged in 
those union activities.  That testimony having been re-

jected as not credib
le, the Respondent™s 
Wright Line
 de-
fense fails as pretextual.  Well-established precedent 
holds that when a respondent™s asserted reasons for a 

discharge are found to be pr
etextual, the respondent has 
failed to show that it would have taken the same action, 
absent the employee™s protected conduct.  
Golden State 
Foods Corp.,
 340 NLRB 382, 385 (2003) (citing 
Lime-
stone Apparel Corp.,
 255 NLRB 722 (1981), enfd. 705 
F.2d 799 (6th Cir. 1982)); see also 
Metropolitan Trans-
portation
 Services, 351 NLRB 657, 659 (2007). 
This principle applies notwithstanding that there may 
have been legitimate reasons on which the Respondent 
could have relied in deciding to discharge an employee.  
Metropolitan Transportation
 Services, supra.  Here, even 
assuming that Rocha had pr
oductivity and attendance 
problems as set forth in the counseling and separation 
reports entered into evidence, this evidence merely estab-

lishes that there were legitimate reasons for discharging 
him.  It does not establish that the Respondent relied on 
those reasons, rather than 
Rocha™s union activity, when 
terminating him.  For example, in 
Humes Electric
, supra, 
the Board found that the respondent had had ﬁlegitimate 
concernsﬂ about employee Devers™ productivity for 

weeks before discharging him on August 12, the day 
after learning of his union activities.  The respondent 
claimed that it had decided on August 6 to discharge 

Devers on August 7, and then ﬁdeferred the discharge 
until August 12ﬂ for administrative reasons and because 
Devers was out sick on August 7 and 8.  The Board re-
jected this explanation as ﬁi
ncredibleﬂ and concluded that 
the discharge was unlawfully based on Devers™ interven-

ing union activity.  263 NLRB at 1240. 
As in 
Humes Electric, we have rejected as incredible 
the Respondent™s claim that it decided to discharge Ro-

cha on February 27 but, due to intervening events, de-
ferred the discharge decision until March 6.  Whatever 
Rocha™s performance deficien
cies, the Respondent took 
no action to discharge him until learning of his union 
activity on March 2.  Moreover, the Respondent™s dis-
credited attempt to backdate the discharge decision fur-

ther suggests that its assert
ed reasons for the discharge 
were pretexts, as it shows that the Respondent itself did 
not believe that Rocha™s attendance and performance 

issues, which were nothing new, adequately explained a 
discharge coming hard on the heels of the March 2 dis-
covery of his union activities.  See 
Metropolitan Trans-
portation Services
, supra, 351 NLRB at 660.  In sum, the 
General Counsel™s 
Wright Line
 case is compelling, and 
the fact that the Respondent 
tried to backdate the deci-
sion only bolsters the inference, which we draw, that the 
proffered reasons for the disc
harge were pretextual and 
the true reason was an unlawful one the Respondent 

wished to conceal.  Id. (citing 
Laro Maintenance Corp. v. 
NLRB, 56 F.3d 224, 229 (D.C. Cir. 1995)).  We conclude 
that it was the discovery of Rocha™s union activities and 

the Respondent™s animus against those activities that 
motivated Rocha™s discharge, in violation of Section 
8(a)(3) and (1). 
II.  THE 
GISSEL
 BARGAINING ORDER
 The judge found that the vi
olations committed by the 
Respondent did not warrant a bargaining order, noting, 
ﬁ[s]ignificantly, [that] . . . no employee lost employment 
as a result of the Respondent™s unfair labor practices.ﬂ  

Having reversed the judge and found that Rocha was 
unlawfully discharged, we find that our traditional reme-
dies cannot alone erase the coercive effects of his dis-

charge and the other violations committed by the Re-
spondent, and that a bargaini
ng order is therefore neces-
sary. In NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969), 
the Supreme Court identified 
two categories of employer 
misconduct that may warrant imposition of a bargaining 

order: ﬁcategory Iﬂ cases involving outrageous and per-
vasive unfair labor practices that make a fair election 
impossible, and ﬁcategory II
ﬂ cases involving less ex-
traordinary and less pervasiv
e unfair labor practices, but 
which nonetheless have a tendency to undermine majori-
ty union support, once expressed through authorization 

cards, and render the possibility of a fair election slight.  
Id. at 614; 
California Gas Transport
, 347 NLRB 1314, 
1323 (2006).
11 This case meets the standard for a category II bargain-
ing order.  In reaching this conclusion, we have exam-

ined the ﬁseriousness of the 
violations and the pervasive 
nature of the conduct, considering such factors as the 
number of employees directly affected by the violations, 

the size of the unit, the extent of the dissemination 
among employees, and the identity and position of the 
individuals committing the unfair labor practices.ﬂ  

Abramson, LLC
, 345 NLRB 171, 176 (2005) (citing 
Garvey Marine, Inc.
, 328 NLRB 991, 993 (1999), enfd. 
245 F.3d 819 (D.C. Cir. 2001) (footnotes omitted)). 
The Respondent™s unfair labor practices, by their na-
ture and extent, had a strong tendency to undermine the 
Union™s majority support, especially in a unit as small as 
                                                 11 There is no exception to the judge™s finding in his supplemental 
decision that the Union obtained si
gned authorization cards from a 
majority of unit employees.  The record shows that at least 9 of 13 unit 
employees, including Rocha, signed authorization cards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 638 
the 13 employees here.  Beginning immediately with the 
opening of its new dealership, the Respondent was intent 
to keep the Union out, telling two employees during ini-
tial hiring interviews that if they held current union 

membership, they were required, as a condition of em-
ployment, to renounce it by obtaining withdrawal cards.  
The Board has recognized th
at, where an employer vio-
lates the Act by taking similar preventative measures to 
ﬁkeep [a] [u]nion outﬂ of its 
workplace, a bargaining or-
der is appropriate.  
Bridgeway Oldsmobile
, 281 NLRB 
1246, 1246 (1986), enfd. 933 F.2d 1015 (9th Cir. 1991). 
Once it realized that thes
e preventive antiunion steps 
had not been successful, and 
that its employees were 
seeking union representation,
 the Respondent reacted 
swiftly and severely.  Immediately upon learning of the 

organizing campaign on March 2, Garcia summoned 
employee Lane to his office 
and threatened (1) that 
ﬁheads would rol[l]ﬂ 
and employees would ﬁget in trou-
bleﬂ and possibly lose their jobs if the dealership was 
picketed or organized; (2) that if Rocha or another em-
ployee had organized the March 2 union meeting, he 

[Garcia] would ﬁblow them 
outﬂ; and (3) that Zaheri 
would close the dealership if
 employees selected the Un-
ion to represent them.  Threats of job loss and plant clo-

sure are ﬁhallmarkﬂ violatio
ns, long considered by the 
Board to warrant a remedial bargaining order because 
their coercive effect tends 
to ﬁdestroy election condi-
tions, and to persist for longer periods of time than other 
unfair labor practices.ﬂ  
Evergreen America Corp.
, 348 
NLRB 178, 180 (2006) (citing, inter alia, 
Gissel, supra, 
395 U.S. at 611 fn. 31), enfd. 531 F.3d 321 (4th Cir. 
2008). 
The Respondent then discharged Rocha, whom it per-
ceived to be the leader of th
e organizing effort.  This, 
too, is a ﬁhallmarkﬂ violatio
n, perhaps the most flagrant, 
ﬁbecause no event can have mo
re crippling consequences 
to the exercise of Section 7 rights than the loss of work.ﬂ  
Mid-East Consolidation Warehouse
, 247 NLRB 552, 560 
(1980).  In 
NLRB v. Jamaica Towing
, Inc.,
 632 F.2d 208, 
212Œ213 (2d Cir. 1980), the seminal case defining ﬁhall-
mark violations,ﬂ the Second Circuit Court of Appeals 

noted, in enforcing the Board™s Order, that the discharge 
of an active union adherent 
would likely ﬁhave a lasting 
inhibitive effect on a substantial percentage of the work 

force,ﬂ and would remain in
 employees™ memories for a 
long time. 
The Respondent committed a third hallmark violation 
later in the organizing campaign by awarding eight em-
ployees wage increases on May 14.  Grants of wage in-
creases have long been held to be a substantial indication 

that a bargaining order is warranted because they have ﬁa 
particularly longlasting effect on employees and are dif-
ficult to remedy by traditiona
l means not only because of 
their significance to the empl
oyees, but also because the 
Board™s traditional remedies do not require a respondent 
to withdraw the benefits from the employees.ﬂ  
Ever-
green America
, supra, 348 NLRB at 180 (quoting 
Gerig™s Dump Trucking
, 320 NLRB 1017, 1018 (1996)); 
see also Pembrook Management
, 296 NLRB 1226, 1228 
(1989) (discussing cases in which bargaining orders were 
given based solely on the grant of wage increases). 
In addition to these hallmark violations, we also rely 
on the coercive impact of the Respondent™s other viola-
tions.  These included interrogations, a wage-cut threat, 
creating the impression of su
rveillance, and requiring (as 
discussed above) that employees withdraw their union 
membership as a condition of employment.  On March 2, 

when Garcia summoned Lane to his office and threat-
ened him with loss of jobs and closure of the facility if 
employees succeeded in their 
organizing efforts, Garcia 
also interrogated Lane as to
 whether he attended the un-
ion meeting that day and signed an authorization card.  
Similarly, parts and service director Nickerson tele-

phoned Lane on March 5 and asked him who was behind 
the organizing drive. 
Three other employees were also summoned individu-
ally to Garcia™s office on March 2 or 5 and questioned as 
to whether they attended the union meeting and signed 
cards.  Additionally, Garcia prefaced his interrogations 

of two of these employees by creating the impression 
that the Respondent was surveilling employees™ union 
activities, telling them that he already knew about the 

March 2 union meeting and that cards had been distribut-
ed.  Garcia also threatened
 one of the employees during 
the interrogation that his pay would be cut if employees 
selected the Union. 
The Respondent™s unlawful conduct persisted.  Two 
months later, Owner Zaheri interrogated employees and 
created the impression that their union activities re-
mained under surveillance when, following a May 9 un-

ion meeting, Zaheri asked employees during a May 11 
shop meeting who paid for pi
zza at their May 9 meeting. 
These violations, particularly the interrogations and 
impressions of surveillance,
 accentuated the coercive 
effect of the hallmark violations by serving as a continu-
ing warning of the dangers attendant to union adherence.  

By indicating to employees that their union activities 
were being monitored, and by probing their individual 
support for the Union, the Respondent conveyed the un-

mistakable message that support for the Union would not 
be tolerated and that employees risked the same fate as 
Rocha if they persisted in seeking union representation. 
The gravity and coercive imp
act of all the violations 
are heightened by the relatively small size of the unit (13 
 STEVENS CREEK CHRYSLER JEEP DODGE
 639
employees) and by the involv
ement of the Respondent™s 
highest management officials.  See, e.g., 
Traction Whole-
sale Center Co.
, 328 NLRB 1058, 1076Œ1078 (1999), 
enfd. 216 F.3d 92, 107Œ108 (D.C. Cir. 2000) (enforcing 

bargaining order in light of magnitude of employer™s 
unlawful conduct, small unit of 20 employees, and in-
volvement of employer™s owners).  All of the unit em-

ployees were subjected to the interrogations and the im-
pression of surveillance, more than half of the unit em-
ployees were granted the hallmark wage increases, and 

all of the employees were plainly aware of the hallmark 
discharge of Rocha.  These violations were magnified by 
the fact that the perpetrators were Respondent™s three 
highest management officials.  Zaheri, the owner, author-
ized Rocha™s discharge and the wage increases, and per-

sonally interrogated employ
ees and created the impres-
sion that he was surveilling th
eir organizing efforts.  Ser-
vice Manager Garcia, the third ranked official, interro-

gated employees, created the impression of surveillance, 
threatened Lane with plant closure and job loss, and im-
plemented his threat to ﬁblow outﬂ Rocha.
12  As the 
Board has consistently empha
sized, ﬁ‚[w]hen the highest 
level of management conveys the employer™s antiunion 
stance by its direct involvement in unfair labor practices, 

it is especially coercive of 
Section 7 rights and the em-
ployees witnessing these even
ts are unlikely to forget 
them.™ﬂ  
California Gas Transport
, supra at 1324 (quot-
ing 
Michael™s Printing, Inc.
, 337 NLRB 860, 861 (2002), 
enfd. 85 Fed. Appx. 614 (9th Cir. 2004)). 
In light of the violations found herein, we conclude 
that the possibility of erasing the effects of the Respond-
ent™s unfair labor practices an
d of ensuring a fair election 
by the use of traditional remedies is slight.  Requiring the 
Respondent to refrain from unlawful conduct in the fu-
ture, to reinstate Rocha with
 backpay, and to post a no-
tice, although remedially necessary, would not, in our 
view, be sufficient to dispel 
the coercive atmosphere that 
this Respondent has labored so assiduously to create. 
In deciding that a bargaining order is necessary and 
appropriate, we have duly co
nsidered the Section 7 rights 
of all employees involved.  As the Board has stated pre-

viously, ﬁthe 
Gissel opinion itself reflects a careful bal-
ancing of the employees™ Section 7 rights ‚to bargain 
collectively™ and ‚to refrain from™ such activity.ﬂ  
Mer-cedes Benz of Orland Park
, 333 NLRB 1017, 1019 
(2001).  The rights of the Respondent™s employees favor-
ing unionization, which were expressed through authori-
                                                 12 Parts and Service Director Nick
erson, the second in command, 
although less active than Zaheri and 
Garcia, interrogated Rocha in his 
job interview by asking him if he was still a union member, and inter-
rogated Lane on March 5 by asking
 who was behind the organizing 
drive. 
zation cards, are protected by the bargaining order.  The 
rights of those employees who may be opposed to the 
Union are safeguarded by their access to the Board™s 
decertification procedure under
 Section 9(c)(1) of the 
Act, following a reasonable period of time to allow the 
collective-bargaining relationship a fair chance to suc-
ceed.13 III.  THE 
8(a)(5) ALLEGATIONS
 The Union achieved majority status on March 2, based 
on signed authorization cards 
received from 9 of the 13 
unit employees, and requested recognition from the Re-
spondent on May 16.  Therefore, the Respondent™s bar-
gaining obligation commenced
 as of May 16.  See 
Trac-
tion Wholesale Center
, supra, 328 NLRB at 1077; com-
pare California Gas Transport
, supra at 1326Œ1327 
(when no demand for recognition is made, the bargaining 
obligation commences as of the time a respondent initi-
ates its campaign of unfair labor practices, if, as of that 

date, the union had obtained majority status). 
On August 20, 2007, 3 months after the Respondent™s 
bargaining obligation attached, the Union requested a list 

of unit employees, their wage rates, dates of hire, classi-
fications, personnel policies, and fringe benefits.  This 
information was clearly relevant and necessary to the 

Union™s role as the employ
ees™ bargaining representa-
tive, and the Respondent viol
ated Section 8(a)(5) and (1) 
by failing to provide the information. 
After the bargaining obligation attached on May 16, 
the Respondent was foreclosed from making unilateral 
changes to the unit employees™ terms and conditions of 

employment.  
Parts Depot, Inc.
, 332 NLRB 670, 674 
(2000).  Accordingly, by unilaterally eliminating the lube 
technician job of Steve Rother on October 15, 2007, 
without bargaining with the Union about the decision and 
its effects, the Respondent 
violated Section 8(a)(5) and 
(1) as alleged in the complaint. 
The Respondent argues that it did not violate Section 
8(a)(5) by eliminating Rother™s lube technician position 

because it was not a bargaining unit position and because 
his work was absorbed by th
e unit service technicians.  
We reject both arguments.  Rother testified (Tr. 587Œ588, 

593Œ594) that he worked alongside other service techni-
cians in the bargaini
ng unit, and that the work that he 
performedŠoil changes, tire rotations, and brake inspec-
                                                 13 In its Answering Brief to the General Counsel™s and Union™s 
Briefs in support of their exceptions to Judge Pollack™s supplemental 

decision, the Respondent does not contend that changed circumstances 
between the time of the unfair la
bor practices and the issuance of a 
Gissel order make such a remedy unnecessary.  Thus, the passage of 
time and any intervening turnove
r of employees and managementŠ
matters which have concerned some courts in addressing the Board™s 
Gissel ordersŠare not at issue in this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 640 
tionsŠwas also performed by other service technicians.  
Rother™s testimony was corro
borated by Service Techni-
cian Rick Avelar (Tr. 403Œ408) and was not contradicted 
by other witnesses.  Further, by asserting that Rother™s 

work was absorbed by other unit technicians after Roth-
er™s position was eliminated, the Respondent essentially 
concedes that the work he performed was bargaining unit 

work.  And because the unit wo
rk that Rother performed 
was necessarily lost by the elimination of his position, 
we find no merit in the Respondent™s argument that the 

absorption of his work by other unit employees precludes 
the finding of an 8(a)(5) violation.  See 
Kansas AFLŒ
CIO, 341 NLRB 1015, 1025Œ1026 (2004).
14 AMENDED 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent viol
ated Section 8(a)((3) and 
(1) by discharging Patrick Rocha because he engaged in 
protected union activity, we shall order the Respondent 

to offer him full reinstatement to his former job or, if that 
job no longer exists, to a substantially equivalent posi-
tion, without prejudice to his seniority or any other rights 

or privileges previously enjoyed.  Having found that the 
Respondent violated Section 8(a)(5) and (1) by unilater-
ally eliminating the lube technician position held by Ste-

ve Rother and consequently terminating his employment, 
we shall order the Respondent to rescind its unlawful 
unilateral elimination of that position and to offer Rother 

full reinstatement to his form
er job of lube technician, 
without prejudice to his seniority or any other rights or 
privileges previously enjoyed.  We shall further order the 
Respondent to make Rocha 
and Rother whole for any 
loss of earnings and other benefits suffered as a result of 

the Respondent™s unlawful conduct.  Backpay shall be 
computed in accordance with 
F. W. Woolworth Co.,
 90 
NLRB 289 (1950), with interest at the rate prescribed in 

New Horizons for the Retarded,
 283 NLRB 1173 (1987), 
compounded daily as prescribed in 
Kentucky River Medi-
cal Center, 356 NLRB 6 (2010).  The Respondent shall 
also be required to remove from its files any and all ref-
erences to Rocha™s unlawful
 discharge and the unlawful 
elimination of Rother™s lube technician position, and to 

notify them in writing that this has been done and that 
the unlawful actions will not be used against them in any 
way. 
                                                 14 The cases cited by the RespondentŠ
Wire Products Mfg. Co
., 328 
NLRB 855 (1999), 
Geiger Ready-Mix
, 323 NLRB 507 (1997), and 
Kohler Co
., 292 NLRB 716 (1989)Šdo not support a different conclu-
sion. 
The Respondent will be ordered, on request by the Un-
ion, to bargain in good faith with the Union as the exclu-
sive collective-bargaining representative of the unit em-
ployees concerning terms and conditions of employment 

and, if an understanding 
is reached, embody the under-
standing in a signed agreement.  
Raven Government Ser-
vices, 331 NLRB 651 (2000); 
Nicholas County Health 
Care Center
, 331 NLRB 970 (2000).  The Respondent 
will also be ordered to provide the Union, in a timely 
manner, the information requested by the Union on Au-

gust 20, 2007. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge in his 
supplemental decision as modified and set forth in full 

below, and orders that th
e Respondent, 
Stevens Creek 
Chrysler Jeep Dodge, Inc., Sa
n Jose, California, its offic-
ers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Interrogating employees about their union activities 
or the union activities of fellow employees. 
(b) Soliciting and requiring employees holding union 
membership to withdraw their union membership. 
(c) Threatening employees with plant closure, wage 
decreases, and job loss because of their support of the 
Union. 
(d) Threatening applicants
 for employment that it 
would not hire a person affiliated with the Union. 
(e) Granting wage increases to employees in order to 
dissuade them from supporting the Union. 
(f) Creating the impression of surveillance of employ-
ees™ union activities. 
(g) Discharging employees for engaging in protected 
union activities. 
(h) Refusing to recognize and bargain in good faith 
with Machinists District Lodge 190, Machinists Automo-
tive Local 1101, International Association of Machinists 
and Aerospace Workers of America, AFLŒCIO as the 

exclusive collective-bargaining
 representative of its em-
ployees in the following appropriate unit: 
All full-time and regular part-time mechan-
ics/technicians employed by the Respondent at its San 
Jose, California facility; excluding service writers, all 
managerial and administrative employees, salesper-

sons, office clerical employees, all other employees, 
guards, and supervisors as defined in the Act. 
(i) Refusing to bargain collectively with the Union by 
failing and refusing to furnish it with requested infor-
mation that is relevant to and necessary for the Union™s 
performance of its statutory functions as the unit em-

ployees™ exclusive collective-
bargaining representative. 
 STEVENS CREEK CHRYSLER JEEP DODGE
 641
(j) Eliminating bargaining unit positions without giv-
ing prior notice to the Union and affording it an oppor-
tunity to bargain regarding the decision and its effects. 
(k) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the unlawful unilateral elimination of the 
lube technician position. 
(b) Within 14 days from the date of this Order, offer 
Patrick Rocha full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(c) Within 14 days from the date of this Order, offer 
Steve Rother full reinstatement to his former job of lube 
technician, without prejudice to his seniority or any other 

rights or privileges previously enjoyed.  
(d) Make Patrick Rocha and Steve Rother whole for 
any loss of earnings and other benefits suffered as a re-

sult of the discrimination against Rocha and the unilat-
eral elimination of Rother™s position, in the manner set 
forth in the amended remedy section of this supplemental 

decision and order. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

Patrick Rocha and the unlawful elimination of Rother™s 
lube technician position, an
d within 3 days thereafter, 
notify them in writing that this has been done and that 

the unlawful actions will not be used against them in any 
way. 
(f) Recognize and, on reques
t, bargain with the Union 
as the exclusive collective-
bargaining representative, 
retroactive to May 16, 2007, 
of employees in the above-
described appropriate unit co
ncerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement. 
(g) Provide the Union in a timely manner the infor-
mation that it requested on August 20, 2007. 
(h) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(i) Within 14 days after service by the Region, post at 
its San Jose, California facilities copies of the attached 
Notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 20, 
after being signed by Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the 
event that, during the penden-
cy of these proceedings, the 
Respondent has gone out of 
business or closed the facility
 involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 

and former employees employed by the Respondent at 
any time since D
ecember 7, 2006. 
(j) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps Respondent has taken a comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 coercively interrogate you about your 
union activities or the union activities of your fellow 

employees. 
WE WILL NOT
 require you to execute union withdrawal 
cards in order to obtain employment. 
                                                 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 642 
WE WILL NOT
 threaten you with plant closure, wage 
decreases, or job loss in order to discourage your union 
activity. 
WE WILL NOT
 threaten job applicants that they will not 
be hired because of their union affiliation. 
WE WILL NOT
 grant wage increases in order to discour-
age union activities. 
WE WILL NOT
 create the impression that we are spying 
on your union activities. 
WE WILL NOT
 discharge you for engaging in protected 
union activities. 
WE WILL NOT
 refuse to recognize and bargain with 
Machinists District Lodge 190, Machinists Automotive 
Local 1101, International Association of Machinists and 
Aerospace Workers of America, AFLŒCIO as the exclu-

sive collective-bargaining representative for the follow-
ing group of our employees: 
 All full-time and regular part-time mechan-

ics/technicians employed by us at our San Jose, Cali-
fornia facility; excluding service writers, all managerial 

and administrative employees, salespersons, office cler-
ical employees, all other employees, guards, and super-
visors as defined in the Act. 
 WE WILL NOT
 refuse to furnish the Union with infor-
mation it requested that is relevant and necessary for it to 

perform its function as your collective-bargaining repre-
sentative. 
WE WILL NOT
 eliminate bargaining unit positions 
without giving prior notice to the Union and affording it 
an opportunity to bargain regarding the decision and its 
effects. WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above, which are guaranteed you by Section 7 
of the Act. 
WE WILL rescind our unlawful unilateral elimination of 
Steve Rother™s lube technician position. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Patrick Rocha full reinstatement to his for-

mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Steve Rother full 
reinstatement to his former 
job of lube technician, without prejudice to his seniority 

or any other rights or privileges previously enjoyed.  
WE WILL make Patrick Rocha and Steve Rother whole 
for any loss of earnings and other benefits resulting from 

the unlawful actions against them, less any interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Patrick Rocha and the unlawful elimina-
tion of Steve Rother™s lube technician position, and 
WE 
WILL
, within 3 days thereafter, 
notify them in writing that 
this has been done and that the unlawful actions will not 
be used against them in any way. 
WE WILL recognize and bargain collectively and in 
good faith with the Union as the collective-bargaining 
representative of employees in the unit described above 

and, if an understanding 
is reached, embody that under-
standing in a signed contract. 
WE WILL 
provide the Union in a timely manner the in-
formation that it requested on August 20, 2007. 
 STEVENS CREEK 
CHRYSLER JEEP DODGE, INC.  David B. Reeves, Esq. 
and Cecily Vix, Esq., 
for the General 
Counsel. Daniel T. Berkley, Es
q. (Gordon & Rees), 
of San Francisco, 
California, for the Respondent. 
Caren P. Sencer, Esq. (Weinberg, Roger & Rosenfeld), 
of Ala-
meda, California, for the Union. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE JAY R. POLLACK
, Administrative Law Judge.  I issued my 
original decision in this case 
on July 1, 2008.  On April 20, 
2009, the Board issued its Decision and Order Remanding.  The 
Board found violations of coercive interrogation, creating the 
impression of surveillance, unlaw
fully requiring employees to 
execute union withdrawal cards, threatening plant closure, 
threatening not to hire employees because of their union affilia-
tion, and granting wage increases 
to discourage union activities.  
In addition, the Board remanded the case to me to decide issues 
regarding the interrogation and di
scharge of employee Patrick 
Rocha; the March 2 pay cut threat by Service Manager James 
Garcia; the May 11 plant closure threat by owner Matthew 
Zaheri, and the unilateral change and refusal to provide infor-
mation allegations.  Further, th
e Board ordered that I address 
the remedial relief sought by the Union. 
All parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine 
witnesses, and to file briefs.  Upon the entire record, from my 
observation of the demeanor of the witnesses,
1 and having con-
sidered the posthearing briefs of 
the parties, I make the follow-
ing                                                  1 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the 
demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg.  Co.
, 369 U.S. 404, 408 (1962).  As to those 
witnesses testifying in contradiction 
to the findings herein, their testi-
mony has been discredited, either as
 having been in conflict with cred-
ited documentary or testimonial evid
ence or because it was in and of 
itself incredible and unworthy of belief.  STEVENS CREEK CHRYSLER JEEP DODGE
 643
I.  FINDINGSŠINTERROGATION AND DISCHARGE
 Employee Patrick Rocha testif
ied that, in December 2006, he 
was asked by Chris Nickerson whet
her he was still a member of 
the Local.  Rocha replied that he was on withdrawal.  Nicker-
son replied that the dealersh
ip would be a nonunion shop.  
Nickerson denied asking any employee whether he was a mem-
ber of the Union.  Based on demeanor and the fact that other 
employees were required to obtai
n union withdrawals, I credit 
Rocha™s testimony.  Accordingly,
 I find that Respondent violat-
ed Section 8(a)(1) by interrogating Rocha as to whether he was 
a union member. 
Employee Alque Baybayan test
ified that on March 5, James 
Garcia asked whether Baybayan 
had signed a paper at lunch.  
Garcia said that if the Union came in Baybayan™s wage rate 
would go down.  Baybayan™s rate of $26 per hour would go 
down.  Garcia denied making such a threat.  I credit Bay-
bayan™s testimony.  Accordingly,
 I find that Respondent unlaw-
fully threatened Baybayan. 
Employee Michael Lane testified that Mathew Zaheri told 
employees that the Union™s unfair labor practice charges would 
cost him $100,000 to defend and could result in the loss of the 
business.  On cross-examination,
 Lane stated that he did not 
ﬁbelieve, I don™t recall that he 
actually made the reference that 
$100,000 would cost him the business. . . .ﬂ  Thus, I credit 
Zaheri™s testimony that he did not make such a threat. 
Rocha was discharged for attendance and productivity is-
sues.  Garcia testified that he counseled Rocha on February 12, 
19, and 26 about his attendance 
problems.  Rocha was late on 
February 27.  According to Garcia, he contacted Zaheri and 

recommended discharge.  Zaheri 
approved the discharge.  Gar-
cia testified that he intended to discharge Rocha on March 2Š
the end of the pay periodŠbut was delayed due to the unex-

pected arrival of a Chrysler factory representative.  Rocha 
clocked out early on March 2.  Ga
rcia gave instructions to pre-
pare Rocha™s final check on Monday morning, March 5.  The 

check gives Rocha credit for 8 hours on March 5.  Garcia could 
not find Rocha after the check had been prepared so he termi-
nated the employee on March 6.  Rocha was discharged when 

he reported for work on March 
6.  Rocha™s separation notice 
states ﬁPatrick™s inab
ility to get the work done correctly and on 
timeﬂ and ﬁleft early without permission did not advise any-

body that he left.ﬂ 
Frontella testified that he s
poke to Rocha in January 2007, 
about his late arrivals, his long 
lunches, and early departures.  
Frontella also testified that he
 spoke to Garcia about Rocha™s 
attendance the second week of February.  He further testified 
that he spoke to Rocha 
about diagnostic issues. 
In the period from January 22 to March 2, 2007 (30 working 
days), Rocha worked less than a 6-hour day on 11 occasions 

and took more than an hour lunch on 9 days.  On 4 days, Rocha 
took more than a 2-hour lunch.  During that same 30-day peri-
od, Rocha left work early on 29 days. 
Rocha testified that his early 
departures and extended lunch-
es were due to the failure to assign him a sufficient number of 
repair work orders on a regular ba
sis.  Rocha testified that he 
complained to Garcia about this
.  Garcia admitted that Rocha 
made such complaints.  Rocha te
stified that Garcia never coun-
seled him or gave him a final wa
rning.  This testimony is not 
credited.  Garcia™s testimony 
is corroborated by documentary 
evidence. 
Finally, while in defending the case in the investigation, Re-
spondent relied on conduct of Rocha after the decision to dis-

charge him, I do not find that such statements contradict the 
finding that the decision to discharge Rocha occurred before the 
knowledge of his union activities.  
The testimony of Garcia and 
the documentary evidence convinces me that the decision to 
discharge Rocha was made prior 
to the union meeting of March 
2.  I adhere to my conclusion that the discharge of Rocha did 
not violate the Act.  While Re
spondent did unlawfully threaten 
to blow Rocha out of the water, I find the statement was made 

under circumstances where Rocha was going to be discharged 
in any event. 
The General Counsel contends 
that a mechanic cannot cost 
Respondent money by clocking out early when there is no as-
signed work.  However, Rocha did clock out when work was 
soon available.  While Rocha did 
clock out when parts were not 
available, parts became available shortly after Rocha clocked 
out.  Finally, I give no weight to
 the fact that the separation 
notice did not reference Ro
cha™s prior counseling. 
The General Counsel asserts th
at Respondent should be or-
dered to bargain with Responden
t as a remedy for its unfair 
labor practices.  Based on this 
bargaining order, the General 
Counsel contends that Respondent
 violated Section 8(a)(5) by 
not bargaining with the Union wh
en it eliminated the job of 
employee Steve Rother, a lube technician.  Further, the General 

Counsel contends that Respondent
 refused to bargain with the 
Union in August 2007, when it failed and refused to furnish the 
Union with requested information relevant to collective bar-
gaining. 
II.  ANALYSIS AND CONCLUSIONS
 A.  The Request for a Bargaining Order 
Under Gissel
, the Board will issue a remedial bargaining or-
der, absent an election, in two 
categories of cases.  The first 
category is ﬁexceptionalﬂ cases, 
those marked by unfair labor 
practices so ﬁoutrageousﬂ and ﬁpervasiveﬂ that traditional rem-
edies cannot erase the coercive effects, thus rendering a fair 
election impossible.  
NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).  The second category involv
es ﬁless extraordinary cases 
marked by less pervasive practices which nonetheless still have 
the tendency to undermine the majority strength and impede 
election processes.ﬂ  Id. at 614.  
In the latter category of cases, 
the ﬁpossibility of erasing the effects of past practices and of 
ensuring a fair election . . . by use of traditional remedies, 
though present, is slight and . . . employee sentiment once ex-
pressed [by authorization] cards
 would, on balance, be better 
protected by a bargaining order.ﬂ  Id. 
In determining the propriety of a bargaining order, the Board 
examines the seriousness of the 
violations and the pervasive 
nature of the conduct, considerin
g such factors as the number of 
employees directly affected by the violations, the size of the 
unit, the extent of the disse
mination among employees, and the 
identity and position of the individuals committing the unfair 
labor practices.  
Intermet Stevennsville
, 350 NLRB 1350 
(2007), citing Abramson, LLC
, 345 NLRB 171, 176 (2005) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 644 
(citing 
Garvey Marine, Inc.
, 328 NLRB 991, 993 (1999), enfd. 
245 F.3d 819 (D.C. Cir. 2001)).  Accord: 
Holly Farms Corp.
, 311 NLRB 273, 281 (1993), enfd. 48 F.3d 1360 (4th Cir. 1995), 
cert. denied in pertinent part 516 U.S. 963 (1995).  A 
Gissel
 bargaining order, however, is an extraordinary remedy.  The 
preferred route is to order traditional remedies for the unfair 
labor practices and to hold an el
ection, once the atmosphere has 
been cleansed by the remedies ordered.  
Hialeah Hospital, 343 NLRB 391, 395 (2004) (citing 
Aqua Cool, 332 NLRB 95, 97 
(2000)). After the Union obtained signed authorization cards from a 
majority of the unit employees, Respondent committed several 
violations of Section 8(a)(1), including requiring employees to 
withdraw their union membership
, threatening plant closure, 
wage decrease and job loss, in
terrogating employees, threaten-
ing not to hire an employee becau
se of his union affiliation, and 
unlawfully granting wage increa
ses.  Significantly, however, no 
employee lost employment as a result of the Respondent's un-
fair labor practices, 
Intermet Stevensville
, 350 NLRB 1270 
(2007).  These unfair labor prac
tices do not alone support the 
issuance of a 
Gissel
 bargaining order.  See 
Hialeah Hospital, 343 NLRB 391, 395Œ396 (2004) (declining to impose a 
Gissel
 bargaining order against an employer that committed a retalia-
tory discharge and multiple 8(a)(1) violations directly affecting 
the entire unit, including threats, 
surveillance, promise of bene-
fits, and removal of benefits, 
in a unit of only 12 employees). 
In Hialeah Hospital, the Board found that the case fell into 
the second category of 
Gissel
 cases.  Thus, the Board consid-
ered both the extensiveness of the employer's unfair labor prac-
tices and their likelihood of recu
rrence in determining whether 
a bargaining order is appropriate.  Id. at 614.  The Board cited 
Desert Aggregates
, 340 NLRB 289, 294Œ295 (2003), in which 
it found that traditional remedies 
were adequate to redress the 
employer's discriminatory layoff of two union supporters and 
its solicitation and promise to remedy employee grievances in 
spite of the unit's small size of 11 employees.  Similarly, in 

Aqua Cool, supra at 97, the Board found that a bargaining order 
was not warranted in a unit of eight employees where the unfair 
labor practices committed by the employer included only a 
single hallmark violation.  Likewise in 
Burlington Times, Inc.
, 328 NLRB 750, 752 (1999), the Board declined to issue a bar-
gaining order where an employer threatened to close the plant, 
made noneconomic grants of be
nefits, promised to improve 
wages and other benefits, and solic
ited grievances in a unit of 
11 employees. 
Bearing in mind that a 
Gissel
 bargaining order is an extraor-
dinary remedy and should be 
reserved for those exceptional 
cases where the possibility of erasing the effects of the unfair 
labor practices is slight, I find that the Board™s traditional rem-
edies are sufficient here and that the issuance of a 
Gissel
 bar-
gaining order is unnecessary. 
Based on failure to find a bargaining order, I find that the de-
rivative violations of a failure to
 bargain over the elimination of 
the lube tech job and the failure to provide the Union with re-
quested information have not been established. 
B.  The Union™s Remedial Requests 
The Union requests for an internet/intranet posting.  The Un-
ion argues that modern society 
now communicates in electronic 
format.  Further, the Union argues that an internet/intranet post-
ing allows an employee time to re
ad the notice without standing 
in a location indicating to the employer that he is in fact reading 
the notice.  I find merit in this argument. 
The Union also seeks an order requiring the employer to read 
the notice to employees.  In vi
ew of the order requiring inter-
net/intranet posting, I do not believe a reading of the notice is 
necessary. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer engaged in commerce and in a 
business affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By unlawfully interrogating employees Respondent has 
engaged in unfair labor practices 
within the meaning of Section 
8(a)(1) of the Act. 
4.  By soliciting and requiring employees holding union 
membership to withdraw their union membership Respondent 
violated Section 8(a)(1) of the Act. 
5.  Respondent violated Sectio
n 8(a)(1) by telling an appli-
cant for employment that it woul
d not hire a person affiliated 
with the Union. 
6.  By threatening plant closur
e, wage decreases, and job loss 
Respondent violated Secti
on 8(a)(1) of the Act. 
7.  By granting wage increases to employees in order to dis-
suade them from supporting the Union Respondent violated 
Section 8(a)(1) of the Act. 
8.  By creating the impression 
of surveillance of employees™ 
union activities, Respondent violated
 Section 8(a)(1) of the Act. 
9.  The above unfair labor practices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. 10.  Respondent did not ot
herwise violate the Act. 
THE REMEDY Having found that Respondent engaged in unfair labor prac-
tices, I shall recommend that it be
 ordered to cease and desist 
therefrom and that it take certain affirmative action to effectu-
ate the policies of the Act. 
[Recommended Order omitted from publication.]
  